Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08/30/2020.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected 35 U.S.C. 103(a) as being unpatentable over by Kumar et al. (USPGPUB No. 2017/0206166 A1, hereinafter referred to as Kumar) in view of Voigt et al. (USPGPUB No. 2016/0342341 A1, hereinafter referred to as Voigt) and further in view of Hassan (USPGPUB No. 2016/0328169 A1). 
Referring to claim 1, Kumar discloses a computing system, comprising: 
a processing resource {“processors 130”, see Fig. 1, [0025].}; 
and a storage system {storage systems “respective physical partitions 120, 122”, see Fig. 1, [0023].} coupled to the processing resource via a hybrid interface {“adaption layer 114”, see Fig. 1, [0023].} is configured to, in response to receipt of a sub-block sized data request {“block layer 208 processes”, see Fig. 2, [0027].}:
wherein the hybrid interface provides an input/output (I/O) access path {multiple I/O access path “128” and “124”, see Fig. 1, [0024].} to the storage system that supports both block level storage I/O access requests {“block layer 208 processes”, see Fig. 2, [0027].} and subblock level storage I/O access requests {“block-level I/O calls from the file systems 206”, see Fig. 2, [0029].}.
Furthermore, Hassan discloses {“block-level I/O calls from the file systems 206”, see Fig. 2, [0029].}:
prevent the sub-block data request from being aggregated to a block-sized data request {“to decide where key application objects should be allocated” as well as those that shouldn’t based on “analytical energy model to derive a placement for the objects”, [0023].}: and wherein block level storage I/O requests {I/O requests “any process requesting the memory” ([0035])).} correspond to storage I/O requests {“indivisible unit of memory that can be allocated” ([0020]).} having a size greater than a host cache line size {“4KB page” ([0020]) compare to the “malloc” function “which allocate size bytes” ([0029]).}, and wherein sub-block level storage I/O requests correspond to storage I/O requests {“size bytes and return a pointer to the allocated memory” to the claimed line size ([0029]).} having a size not greater than the host cache line size {“4KB page” ([0020]) compare to the “malloc” function “which allocate size bytes” ([0029]).}. 
Kumar and Hassan are analogous because they are from the same field of endeavor, managing storage devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kumar/Davis and Hassan before him or her, to modify Kumar’s computing system incorporating Hassan’s “NUMA system” (see Fig. 1 and [0033]). 
The suggestion/motivation for doing so would have been to take advantage of various byte-addressable nonvolatile memory technologies despite the advent of increased latency and dynamic energy costs (Hassan [0002]).
Therefore, it would have been obvious to combine Hassan with Kumar to obtain the invention as specified in the instant claim(s).
Furthermore Voigt discloses: 
a main memory {“NVM unit 470”, see Fig. 4, [0049].}; and a processing resource {“processor 460”, see Fig. 4, [0049].} coupled to the main memory and the storage system  via a hybrid interface  {“driver device 200”, see Fig. 2, [0019].}; 
allow the processing resource {“migration unit 120”, see Fig. 2, [0017].} to directly access the storage system by preventing {“pass through unit 210”, see Fig. 2, [0024].} the sub-block data request from being aggregated, to a block-sized data request {“local block emulation driver 260”, see Fig. 2, [0022].}, at the main memory {“local NVM mapping unit 230”, see Fig. 2, [0022].}. 
Kumar/Hassan and Voigt are analogous because they are from the same field of endeavor, managing storage devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kumar/Hassan and Voigt before him or her, to modify Kumar/Hassan’s device incorporating Voigt’s “driver device 200” (see Fig. 2). 
The suggestion/motivation for doing so would have been to using new memory-speed non-volatile memory (NVM) technologies (such as Memristor-based, Spin-Torque transfer, and Phase Change memory), low latency may enabled through memory mapping which requires that applications he modified to synchronize or flush writes to NVM (Voigt [0011]). 
Therefore, it would have been obvious to combine Voigt with Kumar/Hassan to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Kumar discloses wherein the hybrid interface comprises a file system including {“file system requests”, see Fig. 2, [0026].}:
a first portion configured to manage the block level storage I/O access requests {“system call interface 202”, see Fig. 2, [0026].}; 
and a second portion configured to manage the sub-block level storage I/O access requests {“routes data packets between the upper layer nodes 218-219 and the corresponding devices in the lower layer”, see Fig. 2, [0027].}, wherein the second portion is a direct access capable file system portion {“virtual file system 202”, see Fig. 2, [0026].}.

As per claim 3,  the rejection of claim 2 is incorporated and Kumar discloses wherein block level storage I/O requests correspond to storage I/O requests having a size greater than a host cache line size {“If the bit is already set in the caching bitmap 600”, see Fig. 6, [0041]}.

As per claim 4,  the rejection of claim 1 is incorporated and Kumar discloses wherein the hybrid interface is configured to, in response to receipt of sub-block sized data requests, generate a respective plurality of sub-block sized storage I/O access requests such that the respective sub- block sized data requests are serviced without having been aggregated {“no overlapping large I/O is in flight, and request is processed 1001 via the cache library”, see Fig. 10, [0045].} for transfer to/from the storage system {storage systems “respective physical partitions 120, 122”, see Fig. 1, [0023].}.

As per claim 5, the rejection of claim 1 is incorporated and Kumar discloses wherein the sub-block sized data request {“I/O control requests”, see Fig. 2, [0027].} generated in association with executing an application {“well-defined application program interfaces”, see Fig. 2, [0030].}, prevent the sub-block sized data request from being aggregated to a block sized data request {“manages command queues”, see Fig. 2, [0027].} for transfer to/from the storage system {storage systems “respective physical partitions 120, 122”, see Fig. 1, [0023].}.

As per claim 6,  the rejection of claim 6 is incorporated and Kumar discloses wherein the first and the second memory resources are accessed via a shared bus coupled {“cache flush/stage operation 126”, see Fig. 1.} between the processing resource and the storage system {“ the storage service 104 accesses storage devices (e.g., HDD, SSD) using a local filesystem 108”, [0022]}.

As per claim 7,  the rejection of claim 5 is incorporated and Kumar discloses wherein the first memory resource is accessed via a first data bus and the second memory resource is accessed via a second data bus {“cache flush/stage operation 126”, see Fig. 1.}  that is different from the first data bus {“ the storage service 104 accesses storage devices (e.g., HDD, SSD) using a local filesystem 108”, [0022]}.

As per claim 8,  the rejection of claim 1 is incorporated and Kumar discloses wherein the storage system comprises a memory resource storing multiple sub-block sized database files {“filesystem is distributed across different server nodes”, [0020], lines 5-7.}, and wherein the hybrid interface is configured to provide concurrent access {make note the bidirectional arrows of 128 and 124 (see Fig. 1) thus permitting concurrent access as claimed.} to the multiple sub-block sized database files by processes being concurrently executed by the processing resource {“as indicated by operation 130”, see Fig. 1, [0024].}.

Referring to claims 9-16 are computer system claims reciting claim functionality corresponding to the system claims of claims 1-8, respectively, thereby rejected under the same rationale as claims 1-8 above.

Referring to claims 17-20 are method claims reciting claim functionality corresponding the system claims of claims 1-8, respectively, thereby rejected under the same rationale as claims 1-8 recited above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching at least sub-block and block access requests as recited in claim 1: US 20180018101 A1, US 20170206166 A1, US 20150378737 A1, US 20110119470 A1, US 6675263 B2, and US 6128669 A.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184